Exhibit 99.1 For Immediate Release YOUBET.COM REPORTS RESULTS FOR THE THREE AND SIX- MONTH PERIODS ENDED JUNE 30, 2009 Company Progresses Despite Economic Headwinds Second Quarter 2009 Highlights · Second quarter 2009 Youbet Express handle increased $14.7 million, or 13%, over the prior-year period · Second quarter 2009 revenue increased 3% to $30.2 million, an improvement of $0.9 million over the prior-year period · Second quarter 2009 Youbet Express EBITDA from continuing operations1 increased 2% year-over-year to $3.1 million · Average number of weekly unique wagerers increased 7% year-over-year · Average handle per unique weekly wagerer increased 5% year-over-year Burbank, CA, August 12, 2009 – Youbet.com, Inc. (NASDAQ: UBET) today announced results for the three and six-month periods ended June 30, 2009.For the second quarter 2009, diluted earnings per share were $0.03, versus diluted earnings per share of $0.05 in the prior-year period. Youbet President and Chief Executive Officer David Goldberg commented, “In spite of the economic downturn and industry turmoil, which included reduced racing days at premium tracks, Youbet Express posted impressive gains in several important metrics.Youbet Express saw another quarter of double-digit handle gain and revenue continued to increase in the face of the weak economy and industry.Specifically, during the second quarter, we saw a 13% increase in handle, driven by a 7% increase in unique wagerers on a weekly basis and a 5% increase in the average amount wagered by them over the second quarter of 2008.We continue to explore new and unique marketing initiatives which have resulted in our continued gain of market share and share of customer’s wallet. There is no better time to improve market share than in difficult economic times.The negative external factors took a harder toll on the United Tote business, which is more exposed to overall industry trends, such as year-over-year industry handle drops of 11% in the second quarter, and 17% in June alone, according to Equibase.” Mr.
